Citation Nr: 0918272	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had service from January 1961 to September 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In March 2009, the Veteran appeared at the RO and testified 
at a videoconference hearing that was conducted by the 
undersigned from Washington, DC.  A transcript of the hearing 
has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders, 
including the inland waters, of Vietnam during the Vietnam 
era and exposure to Agent Orange is not shown.

2.  Diabetes mellitus was not affirmatively shown to have 
been present during active duty; diabetes mellitus was not 
manifested to a compensable degree within one year from the 
date of separation from service in September 1964; and 
diabetes mellitus, type II, first diagnosed after service 
beyond the one-year presumptive period for a chronic disease, 
is unrelated to an injury, disease, or event of service 
origin, including exposure to Agent Orange.  

3.  Hypertension was not shown to have had onset during 
service or to have manifested to a compensable degree within 
one year from the date of separation from service in 
September 1964; and hypertension, first diagnosed after 
service beyond the one-year presumptive period, is unrelated 
to an injury, disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus is not due to disease or injury that 
was incurred in or aggravated by service; diabetes mellitus 
as a chronic disease may not be presumed to have been 
incurred in service; and the presumption of exposure to Agent 
Orange and the presumption of service connection due to 
exposure to Agent Orange do not apply.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

2.  Hypertension is not due to disease or injury that was 
incurred in or aggravated by service; hypertension as a 
chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2004.  The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  He was notified that he needed to submit evidence 
showing that he served in-country in the Republic of Vietnam, 
and what "in-country" means, to include if he was stationed 
aboard a ship.  Further, the Veteran was notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  

The document substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  

As for the notice of the effective date of the claim and for 
the degree of disability assignable, as the claims of service 
connection are denied, no effective date or disability rating 
can be assigned as a matter of law.  Accordingly, there can 
be no possibility of any prejudice to the Veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity for a hearing before the undersigned in March 
2009.  The RO has obtained the service treatment records and 
VA records.  The Veteran has not identified any additional 
records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claims of service connection, and further development is not 
required because there is no record of diabetes mellitus or 
hypertension during service.  Also, there is no competent 
evidence of persistent or recurrent symptoms relative to 
these disabilities from the time of service until many years 
later.  As the evidence does not indicate that the 
disabilities may be associated with service, a medical 
examination or medical opinion need not be obtained for the 
claims under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.

II.  Merits of the Claims

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus and hypertension, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran who, during active naval service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. § 
307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. 
Cir. 2008).

If a veteran was exposed to certain herbicides during active 
service, type 2 diabetes will be presumed to have been 
incurred in service if manifest to a compensable degree, even 
if there is no record of such disease during service.  38 
U.S.C.A. § 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Analysis

Diabetes Mellitus, Type II

The Veteran served on active duty from January 1961 to 
September 1964.  The National Personnel Records Center, in 
August 2004, indicated that it was unable to determine 
whether or not the Veteran had in-country service in the 
Republic of Vietnam.  It was verified that he served aboard 
the USS Coral Sea (CVA 43), which was in the official waters 
of the Republic of Vietnam in January 1962.  

Service treatment records do not show any complaint, finding, 
history, diagnosis, or treatment for diabetes mellitus.  A 
service Report of Medical Examination dated in August 1964 
for separation purposes reflects that the Veteran's endocrine 
system was clinically evaluated as normal.  

After service, VA records, beginning in January 2001, show 
that the Veteran had a diagnosis of diabetes mellitus, type 
II.  The Veteran testified that the first documentation of a 
diagnosis of diabetes mellitus was in 1998, at the time he 
was treated for a heart attack.  In other words, the evidence 
of diagnosis and treatment comes more than 30 years after his 
discharge from service in September 1964.  

Based on the service treatment records, diabetes mellitus is 
not affirmatively shown to have had onset in service, and the 
Veteran has not argued that diabetes mellitus  was actually 
present during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Given that there is no competent evidence either 
contemporaneous with or after service that diabetes mellitus 
was noted during service, the principles of service 
connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, the records in the file do not show that 
diabetes mellitus, type II, was diagnosed until 2001, well 
beyond the one-year presumptive period following separation 
from service in 1964 for diabetes as a chronic disease under 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.306, 3.309.

Except for claimed exposure to Agent Orange, which will be 
addressed separately, there is no competent evidence that the 
Veteran's diabetes mellitus, type II, first documented after 
service beyond the one-year presumptive period, pertaining to 
a chronic disease, is otherwise related to an injury, 
disease, or event of service origin.  38 C.F.R. § 3.304(d).

Regarding exposure to Agent Orange, the Veteran asserts that 
his disability is attributable to exposure to Agent Orange 
during his period of service, where his ship was off shore.  
He testified that he was on an aircraft that anchored near 
the coast of Vietnam, probably a quarter of a mile away, 
although he never actually set foot on land in Vietnam.  His 
allegations appear to stem from his belief that close 
proximity to the coastline of the Republic of Vietnam 
constitutes exposure to Agent Orange.  

Again, the Veteran does not assert that he set foot within 
the land borders of Vietnam, but instead he clearly 
emphasizes that his ship was off shore of Vietnam.

As noted above, service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii); Haas v. Nicholson, 20 Vet. App. 257 (2006), 
rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) 
(upholding VA's interpretation of 38 C.F.R. § 
3.307(a)(6)(iii) as requiring a service member's presence on 
the landmass or inland waters of Vietnam in order to benefit 
from the regulation's presumption).

The Federal custodian of naval records reported that the USS 
Coral Sea conducted operations off the coast of Vietnam 
during the month of January 1962.  There is no documentation 
that the ship - an aircraft carrier - entered the inland 
waters of Vietnam.

For this reason, the presumption of exposure to Agent Orange 
does not apply to the claim of service connection for 
diabetes.  38 U.S.C.A. § 1116(f).  As the Veteran is not 
presumed to have been exposed to Agent Orange, the 
presumption of service connection under 38 U.S.C.A. § 
1116(a)(1) for diabetes mellitus, type II, does not apply.

As neither the presumption of exposure to Agent Orange nor 
the presumption of service connection due to such exposure 
applies to the claim for the reasons articulated, the Veteran 
may still establish service connection by evidence of actual 
exposure to Agent Orange and by evidence that such exposure 
caused the disability.  38 C.F.R. § 3.303(d); see Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As the Board finds that actual exposure to Agent Orange has 
not been established, the Board does not reach the question 
of medical causation, that is, evidence that diabetes 
mellitus, type II, was actually caused by exposure to Agent 
Orange.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

As for the Veteran's statements attributing his diabetes 
mellitus to herbicide exposure during service while serving 
aboard a ship off shore from Vietnam, although he is 
competent to describe symptoms of diabetes mellitus, the 
claimed disability is not a condition under case law where 
lay observation has been found to be competent.  Therefore, 
the determination as to the diagnosis and causation of the 
Veteran's disability is medical in nature, that is, not 
capable of lay observation.  Where as here, the questions 
involve a medical diagnosis, not capable of lay observation, 
and of medical causation, competent medical evidence is 
required to substantiate the claim because the Veteran as a 
lay person is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis or on 
medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  For these reasons, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate that his current diabetes mellitus had its onset 
in service.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
as articulated above, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).

Hypertension

The service treatment records contain no complaint, finding, 
or diagnosis of hypertension, or any symptoms related 
thereto.  A January 1961 examination performed for induction 
purposes reflects the Veteran's blood pressure reading as 
118/74.  On an examination performed for separation purposes 
in August 1964, the Veteran's blood pressure reading was 
130/84.  

After service, VA outpatient treatment records dated in 
January 2001 reflect a diagnosis of hypertension.  Although 
the Veteran testified that he was initially treated for 
hypertension in 1968, that is, four years after his service 
discharge, by a private physician, records in the file do not 
substantiate this claim.  

Based on the medical evidence in the record, hypertension was 
not shown to have had onset in service.  Further, the medical 
evidence showing a diagnosis of hypertension beginning by 
2001 is well beyond the one-year presumptive period 
(following the date of separation from military service in 
September 1964) for such condition as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309.  Even 
if it was accepted, based on the Veteran's testimony, that he 
was treated for hypertension in 1968, such diagnosis of 
hypertension at that time would still be years beyond the 
one-year presumptive period for the condition.  

Furthermore, there is no competent medical evidence that the 
Veteran's current hypertension was actually linked to his 
period of active service.  38 C.F.R. § 3.303(d).  

It appears that, in his testimony, the Veteran has also 
claimed that his hypertension was attributed to his diabetes 
mellitus.  To the extent that he is claiming service 
connection on a secondary basis, given that the underlying 
claim of service connection for diabetes mellitus has been 
denied, the claim of secondary service connection is rendered 
moot.  A requirement of a claim for secondary service 
connection is evidence of a service-connected disability.  38 
C.F.R. § 3.310.  In other words, because diabetes mellitus is 
not an adjudicated service-connected disability, there is no 
legal basis upon which to establish the claim of secondary 
service connection for hypertension.  

As for the Veteran's statements attributing his hypertension 
to his period of service, although he is competent to 
describe symptoms of hypertension, the claimed disability is 
not a condition under case law where lay observation has been 
found to be competent; therefore, the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, the determinative issues involve questions of 
a medical diagnosis or of medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis, statement, or opinion.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that the hypertension, first 
documented many years after service, is related to his period 
of service or manifest in the first post-service year.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings and as there is no favorable medical 
evidence to support the claim of service connection for 
hypertension, as articulated above, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


							(ORDER ON NEXT PAGE)


ORDER

Service connection for diabetes mellitus, type II, is not 
warranted.

Service connection for hypertension is not warranted.    



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


